Citation Nr: 0205459	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active service from April 1970 to February 
1972.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 1999, a hearing was held before a Board Member who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2001).  A 
transcript of the hearing is in the claims folder.  The Board 
Member who held the hearing has since left the Board.  In 
October 2001, a letter was sent to the veteran's attorney, 
with a copy to the veteran, notifying them that the Board 
Member who held the hearing was not available to participate 
in the final decision.  They were notified of their right to 
have another hearing before a sitting Board Member, at the RO 
or in Washington, D.C.  In a statement received at the Board 
in February 2002, the veteran indicated that he did not want 
an additional hearing, and the Board may now proceed to 
address this claim on the current record. 

In April 1999, the Board denied the veteran's petition to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Court vacated the Board's April 
1999 decision and remanded the case to the Board to insure 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In a decision issued in November 1984, the Board denied 
the appellant's claim for service connection for PTSD on the 
basis that the evidence of record failed to show that he had 
an acquired psychiatric disability, to include PTSD.  

3.  In a decision issued in December 1985, the Board declined 
to reopen the claim for service connection for PTSD on the 
basis that the evidence then of record failed to establish 
that the appellant had PTSD.  

4.  Additional evidence since the Board's December 1985 
decision, the last prior final denial of the claim for 
service connection for PTSD, when considered in conjunction 
with the evidence that had previously been considered, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for PTSD 
in November 1984 and, accordingly, that decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2001).  

2.  The Board declined to reopen the claim of service 
connection for PTSD in December 1985 and, accordingly, that 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (2001).  

3.  The evidence received subsequent to the Board's December 
1985 decision is new and material and serves to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  That 
means that, to warrant entitlement to service connection, 
there must be evidence of a current disability, evidence of 
disease or injury during service and evidence of a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Review of the claims folder discloses previous decisions by 
the RO and the Board.  In November 1984, the Board considered 
the claim on its merits and denied service connection for an 
acquired psychiatric disability, including PTSD.  In December 
1985, the Board considered the issue of entitlement to 
service connection for PTSD and denied the claim.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
[A more restrictive version of this regulation affects claims 
received on and after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.156(a).]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As the Federal Circuit emphasized, the regulation does not 
require that new and material evidence change the final 
outcome of the case, but it must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156; see also Hodge v. West, 155 
F.3d 1356, 1360-62 (Fed. Cir. 1998).  

The Federal Circuit has held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2001).  

To determine if new and material evidence has been submitted, 
the Board first reviews the evidence in file at the time of 
the previous final decision.  

In April 1982, R.O.S., M.D., reported a diagnosis of PTSD; 
the stressor was combat action in Vietnam.  The doctor 
expressed the opinion that the veteran met the established 
criteria for a diagnosis of PTSD.  

A detailed VA examination report, dated in October 1982, 
resulted in a diagnosis of PTSD.  

A VA Medical Center (VAMC) report of a period of observation 
and evaluation, dated from December 1982 to January 1983, 
shows diagnoses of alcohol abuse, cannabis abuse, and mixed 
personality disorder.  There was no comment as to PTSD.  

In August 1983, the veteran gave sworn testimony to the Board 
of his experiences in service and symptoms after service.  

In July 1984, the Board obtained an independent medical 
opinion.  The doctor emphasized that the conditions of 
incarceration described by the veteran would indeed 
constitute extreme stress capable of producing an acute 
adjustment reaction in a normal person.  However, there was 
no supporting evidence of these conditions of incarceration 
and the veteran's subsequent psychiatric manifestations did 
not meet the criteria for a diagnosis of PTSD.  In its 
November 1984 decision, the Board adopted the reasoning and 
conclusions of the independent medical expert and denied the 
claim.  

The December 1985 Board decision considered the previous 
evidence as well as lay witness testimony as to the 
conditions of the veteran's incarceration; and continued the 
denial of benefits.  

It is important to note that the 1984 and 1985 Board 
decisions were based in large part on the independent medical 
opinion.  The cornerstone for that opinion was the doctor's 
conclusion that the stress of confinement would cause an 
acute adjustment reaction in a normal person or possibly 
precipitate some acute reversible psychiatric disorder.  That 
is, the doctor felt that the veteran's confinement would 
cause the normal person some acute, reversible symptoms and 
not a chronic psychiatric disorder.  This opinion was 
consistent with the definition of PTSD in effect at that 
time.  For the definition of psychiatric disorders, VA relies 
on the Diagnostic and Statistical Manual of Mental Disorders 
(DSM).  See 38 C.F.R. § 4.130 (2001).  The third edition 
(DSM-III, 1980), which was in effect at the time of the 1984 
and 1985 Board decisions, required that the stressor be an 
event that was outside the range of usual human experience 
and that would be markedly distressing to almost anyone.  The 
opinion that confinement would only result in an acute and 
reversible response for the normal person addressed the 
requirement that the stressor be outside the range of usual 
human experience.  In fact, the independent medical opinion 
not only addressed this requirement, but the requirement was 
pivotal to the opinion and the resultant Board decision.  

However, that pivotal criteria regarding the stressor's 
affect on almost everyone, was deleted from the fourth 
edition (DSM-IV) published in 1994.  In Cohen v. Brown, 
10 Vet. App. 128 (1997), the Court discussed the change in 
the DSM criteria as it affected the analysis of PTSD claims.  
"The DSM-III requirement that the psychologically traumatic 
event or stressor be one 'that would evoke significant 
symptoms of distress in almost everyone' has been deleted, 
and DSM-IV instead requires that the person's response to the 
stressor involve intense fear, helplessness, or horror."  
Cohen, at 141.  The Board notes that intense fear and 
helplessness are now the criteria for a PTSD stressor.  While 
the independent medical expert addressed the old criteria, he 
did not address the new criteria of DSM-IV.  

On the other hand, there is evidence which we must presume 
addresses the current criteria.  In Cohen, at 140, the Court 
pointed out that current diagnoses are presumed to consider 
DSM-IV.  Thus, the diagnoses of PTSD by M.A.L., M.D., in 
October 1996, and J.K.J. M.D., in July 1998, are presumed to 
be in accordance with the new DSM criteria.  Since the 
veteran was previously denied because he did not have PTSD 
under the old definition, two diagnoses of PTSD by competent 
medical professionals under the new definition are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Thus, the Board finds that 
new and material evidence has been submitted and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

Although the record contains sufficient evidence to reopen 
the veteran's claim, the Board has determined that further 
development is required before proceeding to consider the 
merits of the underlying claim.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
matter.



ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD, the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

